CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated April 16, 2012, relating to the financial statements and financial highlights which appear in the February 29, 2012Annual Report to Shareholdrs of The Empire Builder Tax Free Bond Fund, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm" and "Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Columbus, Ohio June 27, 2012
